NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
In response to Applicant’s arguments made on 09/20/2021, the Examiner finds the arguments convincing, (specifically the steps of training a machine learning model generate an association of adverse relations between two or more employees, as recited in claim 1). 
The closest prior art of record, U.S. PGPub 20160180291 (hereinafter “Beck”), U.S. PGPub 20170236081 (hereinafter “Grady”), and U.S. PGPub 20080225870 (hereinafter “Sundstrom”) are directed to a method and apparatus for determining a set of probabilities, a grouper for determining a group of job transition histories, a filter for determining a subset of job transition histories from the group of job transition histories by filtering based at least in part on a transition characteristic, a normalizer for determining a model set of job transition histories by normalizing the subset of job transition histories, a feature vector extractor for determining a set of feature vectors using the model set of job transition histories, a model builder for determining a model based at least in part on the set of feature vectors, and a rater for rating potential job transitions of a selected employee based on the model using a set of test feature vectors; and to methods, systems, and computer program products for providing predicted likelihood of communication between users. 
  accessing, by a processing device, employee-generated data stored in one or more data stores, the employee-generated data being generated by an employee in a course of employment with an organization; generating, by the processing device and based on the accessed employee- generated data, an input into a machine learning model, the input comprising at least one of emails, surveys, minutes, or records of conversations by the employee; and applying, by the processing device, the machine learning model to the generated input to obtain a first numerical value characterizing a probability that the employee is engaged in an adverse relation with one or more other employees of the organization, wherein applying the machine learning model comprises extracting, based on one or more natural language processing algorithms, one or more features of the generated input. 
However, with respect to independent claim 1, Beck, Grady, and Sundstrom, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of and wherein the machine learning model is trained by a training set generator performing operations of: generating a first training input comprising words that indicate a development of an adverse historical relation between two or more employees; identifying a target output comprising a developed adverse historical relation between the two or more employees; and generating an association between the first training input and the target output 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang; James H.. PROMOTING PARTICIPATION OF LOW-ACTIVITY USERS IN SOCIAL NETWORKING SYSTEM, .U.S. PGPub 20110246907 This invention relates to retaining users in a social networking system by resuming or increasing interactions between the users of the social networking system.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683